COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Joe Anthony Romero v. Kroger Texas L.P., Sedgwick Claims
                         Management Services, and Phillips, Akers and Womac

Appellate case number:   01-12-00049-CV

Trial court case number: 10CV3689

Trial court:             212th District Court of Galveston County

      Appellant, Joe Anthony Romero, has filed a motion requesting an “Audio Transcript
Recording of the hearing.” There is no hearing to be recorded. Accordingly, the motion is
DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: October 31, 2013